Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Holland on November 8, 2021.

The application has been amended as follows: 
Amend the specification as follow:
[001] U.S. Patent Application No. 16/864,671, entitled “Information Handling System Gaming Controls” by inventor Michiel Sebastiaan Emanuel Petrus Knoppert, Attorney Docket No. DC-119575.01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety.
[002] U.S. Patent Application No. 16/864,654, entitled “Information Handling System Hands Free Voice and Text Chat” by inventor Michiel Sebastiaan Emanuel Petrus Knoppert, Attorney Docket No. DC-119576.01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety.

Cancel claims 10-20

Reasons for Allowance
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations, an information handling system comprising: a main housing having a front surface and a rear surface; a processor disposed in the main housing and operable to execute instructions that process information; a memory disposed in the main housing and interfaced with the processor, the memory operable to store the instructions and the information; a first wireless communication device interfaced with the processor and operable to communicate with wireless signals to external wireless communication devices; a display integrated in the upper surface of the main housing and interfaced with the processor, the display operable to present the information as visual images; a controller housing separate from the main housing; input devices disposed at the controller 
The closest prior art is Vossoughi et al (US 2010/0321899 A1).  Vossoughi appears to disclose an information handling system comprising a main housing have a front surface and a rear surface, wherein the housing comprises a processor, a memory and a display and a controller housing separate from the main housing, wherein the controller housing comprises an input device and coupler operable to removeably couple the main housing to the controller housing (Fig. 7A & 7B), [0071]. Vossoughi failed to disclose an information handling system comprising: a main housing having a front surface and a rear surface; a processor disposed in the main housing and operable to execute instructions that process information; a memory disposed in the main housing and interfaced with the processor, the memory operable to store the instructions and the information; a first wireless communication device interfaced with the processor and operable to communicate with wireless signals to external wireless communication devices; a display integrated in the upper surface of the main housing and interfaced with the processor, the display operable to present the information as visual images; a controller housing separate from the main housing; input devices disposed at the controller housing and operable to accept end user inputs for communication to the processor; a second wireless communication device integrated in the controller housing and interfaced with the input devices, the second wireless communication device operable to communicate inputs of the input devices to the processor through the first wireless communication device; and a coupler integrated in the controller housing and operable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/Seng H Lim/Primary Examiner, Art Unit 3715